Citation Nr: 0303431	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  00-10 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for an 
acquired psychiatric disorder, characterized as major 
depressive reaction.


REPRESENTATION

Appellant represented by:	James M. Scanlon, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and JG


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 18 to November 21, 
1947.

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, initially denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder in September 1995.  The RO confirmed that denial in 
October 1995; and again in July 1996, a decision which became 
final in the absence of a timely appeal.  

The veteran provided testimony before a Hearing Officer at 
the RO in November 1998, of which a transcript is of record.

The current appeal to the Board of Veterans' Appeals (the 
Board) is from a rating action by the RO in June 1999, which 
denied service connection for an acquired psychiatric 
disorder.

The case was remanded by the Board in April 2002 for a Travel 
Board hearing.

The veteran and JG provided sworn testimony before the 
undersigned Acting Veterans Law Judge on a Travel Board 
sitting at the RO in October 2002, a transcript of which is 
of record.  [Tr.]


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of service 
connection for a psychiatric disorder has been obtained, and 
the VA has satisfied the duty to notify the veteran of the 
law and regulations applicable to his claim and the evidence 
necessary to substantiate his claim.

2.  The additional evidence, including recent private and VA 
medical opinions, which has been submitted since the final 
1996 RO denial of the claim of service connection for an 
acquired psychiatric disorder, bears directly and 
substantially on the specific matter and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  Competent evidence and medical opinions establish that an 
acquired psychiatric disorder was initially demonstrated in 
service and has continued as a chronic disability since then. 


CONCLUSIONS OF LAW

1.  The additional evidence presented since the 1996 RO 
decision is new and material, and the claim for service 
connection for an acquired psychiatric disorder has been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2002).

2.  An acquired psychiatric disorder was reasonably incurred 
in service.  38 U.S.C.A. §§ 1131, 5103 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  Second, the VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A 
(West Supp. 2002).

Given the ultimate nature of the holding in this case, it is 
unnecessary to go into great detail as to the satisfactory 
fulfillment of the requirements of the new regulations other 
than to note that it suffices that the Board finds that the 
VA's duties have been fulfilled.  

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131 (West 2002).  

The chronicity provision of 38 C.F. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted to 
the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

When the veteran seeks to reopen a final decision based on 
new and material evidence, the first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence 
has been presented, then immediately upon reopening the 
veteran's claim, the VA must determine whether the duty to 
assist the veteran with the development of evidence and 
notify him of the evidence required to substantiate his claim 
has been met.  Third, if the duty to assist and notify has 
been satisfied, then the merits of the claim may be 
evaluated.

The RO denied the veteran's claim for service connection for 
an acquired psychiatric disorder in 1995 and 1996, at which 
times there was little evidence with regard to post-service 
psychiatric problems, and no opinion of record with regard to 
the initial manifestations of any acquired psychiatric 
disorder.  

The recently submitted clinical evidence relating to post-
service care, as well as recent opinions by both a private 
and VA physician that the veteran's anxiety and other 
psychiatric symptoms were initially present in service, was 
the first time such evidence had been available and that such 
an opinion had been rendered, so it is new.  And because it 
goes directly to the essential element of the claim, it is 
clearly so significant that it must be considered.  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case, the recently 
acquired evidence, to include the medical opinions, is 
presumed to be credible for purposes of reopening the claim.  
New and material evidence having been submitted, the claim is 
reopened.  

The Board further finds that all required development of the 
evidence has taken place, and that the duty to assist the 
veteran to include a clear understanding on the part of all 
participants as to who is responsible for which data, have 
been met under regulatory and judicial guidelines.  Finally, 
with the duty to assist and notify having been satisfied, the 
substantive merits of the claim may be evaluated.   

Service medical records show that the veteran served in 1947 
and was boarded out for anxiety and other neuropsychiatric 
problems.

The veteran has testified that he had a normal childhood and 
no problems prior to service.  His service medical records 
show that he had problems therein, was seen by psychiatrists, 
and was discharged accordingly.  He has stated that he was 
treated for mental health difficulties at private facilities 
shortly thereafter, although those records are no longer 
available.  

Although the service records are not detailed as to the 
incidents involved, and immediate post-service clinical 
records are no longer available, the veteran has testified at 
length in that regard and there is no reason to question his 
assertions.  In fact, the undersigned found his testimony at 
the most recent hearing to be helpful and both candid and 
quite credible.

A private physician, PPC, M.D., reviewed the veteran's 
service records and evaluated the veteran's clinical 
situation.  In a lengthy deposition of record by Dr. C, 
undertaken in 1998, the physician reported that the veteran 
had been exposed to certain trauma in service and had a 
resultant feeling that he had been treated by his superiors 
in an insensitive and unfeeling manner.  Dr. C opined that 
the primary diagnosis at that time was major depressive 
disorder with anxiety features and that this was directly 
attributable to the veteran's military experience.  The 
anxiety was later compounded by stress features in certain 
circumstances such as seeing someone in uniform.

Additional statements were received from Dr. C expounding on 
his analysis of the veteran's situation and opining that the 
veteran's acquired psychiatric disability was the result of 
service.

On a VA examination undertaken in May 1999, the examiner 
reviewed the service and post-service clinical records in the 
file.  The psychiatrist noted that his symptoms probably 
fulfilled the criteria for major depressive episodes in 
partial remission at present, with panic attacks.  It was 
felt that while there were some symptoms reflective of post-
traumatic stress disorder (PTSD), there was inadequate basis 
for that diagnosis.  

The examiner went on to opine that it was entirely likely 
that the veteran did suffer depression while in service and 
it was possible that he did have a depression which 
progressively worsened.  Accordingly, he finally opined that 
the veteran's current depressive disorder with panic attacks 
was related to his service.

The Court has indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999). 

Moreover, the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

In this case, the factual premise and history upon which both 
private and VA physicians' opinions rest appear to be 
entirely accurate and well documented, and the opinions are 
both consistent and collaborative of the collective evidence 
of record.  

Based on the evidence of record and credible expert opinion, 
service connection for an acquired psychiatric disorder, 
characterized as major depressive reaction, is reasonably 
warranted as having been incurred in service. 


ORDER

Service connection for an acquired psychiatric disorder, 
characterized as major depressive reaction, is allowed.



_____________________________
	A. P. Simpson
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

